Citation Nr: 1205402	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-48 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Office in Buffalo, New York


THE ISSUE

Entitlement to a monthly housing allowance amount pursuant to Chapter 33 education benefits for the month of August 2009.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had unverified active service in the United States Army from May 1987 to May 1991; afterwards, he was a member of the Army Reserve.  The appellant was subsequently called to active duty and served from July 2002 to July 2003; he received an honorable discharge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination issued by the Department of Veterans Affairs (VA) Regional Processing Office (RPO) in Buffalo, New York.

In August 2011, a Board hearing was held at the Manchester, New Hampshire Regional Office (RO) before the undersigned, who is the Veterans Law Judge rendering the final determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The appellant was not pursuing a program of education offered entirely through distance learning during the month of August 2009.


CONCLUSION OF LAW

The criteria for a monthly housing allowance in the amount of $977.40 were met for the month of August 2009, pursuant to Chapter 33 education benefits under the Post-9/11 GI Bill.  38 U.S.C.A. § 3313 (West Supp. 2009); 38 C.F.R. §§ 21.9625, 21.9640 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting the appellant's claim for an award of an unprorated monthly housing allowance in the amount of $977.40 for the month of August 2009; the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the monthly housing allowance claim, such error was harmless and will not be further discussed.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This case involves the provisions of Chapter 33, Title 38, of the United States Code which were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Title V of the Supplemental Appropriations Act of 2008, Pub.L. 110-252 which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009; changes to the law have been put into place since that time, but are not pertinent to the matter on appeal in this case.

The Post 9/11 Veterans Educational Assistance Act of 2008 represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The provisions of the Act were codified at 38 U.S.C.A. §§ 3301-3324 (West Supp. 2009) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2009).

The appellant testified at his August 2011 Travel Board hearing that he was in a graduate school program for which his first period of coursework started in July 2009, and ended in January 2010.  During that period, he took multiple three-credit courses; one of these courses involved residency and the other courses were by distance learning only.  The appellant stated that the period for the residency course started in July 2009, and ended in August 2009.  He agreed that he was in residence for a short period and then in distance learning only for the rest of the time.  The appellant argued that he was entitled to more than the prorated benefit amount he was paid for the days he was in residence in August 2009.

VA regulations provide, generally, that an individual may establish eligibility for Chapter 33 educational assistance based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge.  Under the provisions of Chapter 33 in effect in August 2009, an individual who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees ) paid directly to the institution of higher learning, a monthly housing stipend and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs.  38 U.S.C.A. § 3313 (West Supp. 2009); 38 C.F.R. § 21.9640 (2009).

Educational assistance is provided at various benefit levels determined by the amount of time spent in active duty service.  Because the Veteran served at least 12 total months, but less than 18 months, he is entitled to 60 percent of the benefit.  38 U.S.C.A. §§ 3311, 3313 (West Supp. 2009); 38 C.F.R. §§ 21.9520, 21.9640 (2009).  

The Veteran submitted his application for education benefits under the new program in May 2009.  His basic entitlement to benefits was established that same month and notice of that action was provided on May 11, 2009; the benefits were to begin on August 1, 2009.  

An October 2009 letter from the RPO informed the Veteran that he was entitled to receive 60 percent of the Post-9/11 GI Bill education benefits payable.  The Veteran's school was said to have notified VA that he was enrolled for 12 credits of study for the period from August 23, 2009 to January 25, 2010.  The letter also informed the Veteran that the monthly housing allowance (MHA) for the pertinent ZIP code was $1,629.00 per month and that the amount corresponding to 60 percent of that sum was $977.40.  The RPO further informed the Veteran that he would receive a prorated amount for any partial months of training.

After the Veteran submitted a Notice of Disagreement in November 2009, the RPO sent him another letter in which he was told that, although he was enrolled at more than half-time based on his school's full-time training standard, the law only provided for the MHA to continue for the duration of the in-residence course(s) and not for the duration of the distance or online courses, even if those terms commenced at the same time.

The version of 38 U.S.C.A. § 3313 in effect in August 2009 provided that the housing allowance was determined as follows: 

      (B) A monthly stipend in an amount as follows: 
(i) For each month the individual pursues the program of education (other than in case of assistance under this section only, a program of education offered through distance learning), a monthly housing stipend amount equal to the monthly amount of the basic allowance for housing payable under section 403 of title 37 for a member with dependents in pay grade E-5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the institution at which the individual is enrolled. 

38 U.S.C.A. § 3313(c)(1)(B)(i) (West Supp. 2009).

The implementing regulation, 38 C.F.R. § 21.9640, provided, in pertinent part: 

(ii) Except for individuals pursuing a program of education offered entirely through distance learning, a monthly housing allowance.  The monthly housing allowance will be equal to the monthly amount of the basic allowance for housing payable under 37 U.S.C. § 403 for a member of the military with dependents in pay grade E-5 using the ZIP code area in which all, or a majority, of the primary institution of higher learning in which the individual is enrolled is located or, if the individual is only pursuing distance learning courses at the primary institution of higher learning, the ZIP code area in which all, or a majority of the institution of higher learning in which the individual is enrolled in one or more resident courses is located. 

38 C.F.R. § 21.9640(b)(1)(C)(ii) (2009).

Nowhere in either the statute or the regulation is there any mention of circumstances under which the MHA is to be prorated based on the number of days spent in residence training.  In fact, VA, as reflected in the publication of the final rule to establish regulations regarding the new Post-9/11 GI Bill in March 2009, did not mention any such proration of the benefit.  VA noted receipt of a comment suggesting VA use the rate of pursuit to adjust the amount of MHA an individual would receive.  VA stated that the statute did not require that the housing allowance be limited based on rate of pursuit and that VA was "only directed to limit it based on the individual's eligibility percentage level."  VA therefore decided "not to unnecessarily limit the housing allowance" and stated that payment to individuals would be according to the direction provided in 38 U.S.C.A. § 3313(c).  See 74 Fed. Reg. 14,654, 14,659 (Mar. 31, 2009).

As the statute and its implementing regulation refer only to a monthly housing allowance and not to a daily housing allowance and, as there is no mention of any method of calculation for any proration of the MHA other than by an individual's eligibility percentage level, the Board finds that the Veteran is entitled to 60 percent of the applicable monthly amount (0.60 times $1,629.00 or $977.40) for the month of August 2009.  The Board notes that this was the only month during which the Veteran was engaged in residency training.  See 38 U.S.C.A. § 3313 (West Supp. 2009); 38 C.F.R. § 21.9640 (2009).


ORDER

A monthly housing allowance in the amount of $977.40 is granted for the month of August 2009, pursuant to Chapter 33 education benefits under the Post-9/11 GI Bill.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


